Citation Nr: 1506169	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for acquired psychiatric disorders, to include anxiety disorder, not otherwise specified (NOS), and PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1966 to February 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In November 2013, the Board granted (1) an initial disability rating of 30 percent for anxiety disorder, NOS, and (2) remanded the claim for service connection for PTSD for the issuance of a statement of the case.  The Board found that, at the June 2013 Board hearing, the Veteran specifically indicated a 30 percent disability would fully satisfy the appeal as to the issue of a higher disability rating for anxiety disorder; therefore, the Board found that the Veteran had waived entitlement to a disability rating in excess of 30 percent and the grant of a 30 percent disability rating was a full grant of the benefits sought on appeal as to this issue.   

The Veteran appealed the Board's denial of a disability rating in excess of 30 percent for anxiety disorder to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court partially vacated the Board's November 2013 decision pursuant to a Joint Motion for Partial Remand.  The parties to the Joint Motion for Partial Remand requested that the Court vacate the Board's decision to the extent that it denied a disability rating in excess of 30 percent for the service-connected anxiety disorder on the basis of agreement that the Board failed to adequately explain its finding that the Veteran's testimony at the June 2013 Board hearing satisfied the criteria for waiver of entitlement to a disability rating in excess of 30 percent.  

In June 2013, the Veteran testified at a Board videoconference hearing at the local RO in Providence, Rhode Island, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  While the Veteran had not submitted a substantive appeal (VA Form 9) with respect to the claim for service connection for PTSD, the Veteran had previously filed a timely notice of disagreement expressing disagreement with the denial of service connection for PTSD; therefore, the Board had jurisdiction over this issue at the time of the June 2013 Board hearing and properly took testimony from the Veteran regarding the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999) (recognizing the notice of disagreement as the Board's jurisdictional document).  

On the December 2013 substantive appeal (VA Form 9), the Veteran requested another Board videoconference hearing; however, as the Veteran was previously provided a Board hearing in June 2013 with regard to the claim for service connection for PTSD, the Board finds that VA satisfied its duty to provide the Veteran with a Board hearing and no additional hearing will be scheduled.  38 U.S.C.A. § 7102 (West 2014) ("a" hearing on appeal); 38 C.F.R. §§ 3.103, 20.700 (2014) ("a" hearing on appeal).  At the June 2013 Board hearing, the Board found that the notice of disagreement was sufficient to confer on the Board jurisdiction to hear testimony on the issue of service connection for PTSD.  See Manlincon, 12 Vet. App. 238 (a notice of disagreement confers jurisdiction on the Board).  

The issue of an initial disability rating in excess of 30 percent for acquired psychiatric disorders, to include anxiety disorder, NOS, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current DSM-IV diagnosis of PTSD.

2.  The Veteran's claimed stressors are related to combat and have been verified.

3.  There is credible supporting evidence that the Veteran's PTSD is related to the claimed stressors.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The Board is granting the claim for service connection for PTSD, which constitutes a full grant of the benefits sought on appeal, and is remanding the issue of a higher initial rating for the acquired psychiatric disorder; therefore, no discussion regarding VCAA notice or assistance duties is necessary.  

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  

The contention liberally construed for the Veteran is that his claimed PTSD is related to active service.  At the June 2013 Board hearing, the Veteran testified that he experienced multiple combat-related stressors during service including mortar attacks and killing enemy soldiers during night ambushes.   

First, the Board finds that the weight of the evidence is at least equipoise as to whether the Veteran has a current diagnosis of PTSD.  The Veteran underwent VA examinations in December 2009 and April 2011 at which the VA examiners assessed he did not meet the DSM-IV criteria for PTSD; however, Vet Center records dated from March 2010 to September 2012 note PTSD signs and symptoms as well as a diagnosis of PTSD in May 2010.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current DSM-IV diagnosis of PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Next, in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.   After a review of the evidence, the Board finds that the Veteran served during a period of war, was attached to an infantry unit, and engaged in combat with the enemy.  The Board finds that the Veteran's combat stressors, including being exposed to mortar attacks while attached to an infantry unit in Vietnam, have been verified.

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and the specific claimed in-service stressor.  At the December 2009 VA examination, the examiner, while not providing a specific diagnosis of PTSD, indicated that the Veteran's claimed combat stressor met the DSM-IV stressor criterion.  Further, the Vet Center records dated from March 2010 to September 2012, including the May 2010 record diagnosing PTSD, note PTSD signs and symptoms based upon the verified in-service combat stressors.

The Veteran has a current DSM-IV diagnosis of PTSD.  The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed PTSD is related to the verified in-service stressors.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.


REMAND

Initial Rating for Acquired Psychiatric Disorders

Because all acquired psychiatric disorders, including PTSD and anxiety disorder, are rated together under the General Rating Formula for Mental Disorders based on the level of social and occupational impairment, see 38 C.F.R. § 4.130 (2014), the Board finds that the grant of PTSD, discussed in detail above, could potentially impact the disability rating currently assigned by adding additional symptomatology not previously considered by the AOJ.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination that evaluates the symptomatology and impairment caused by all the service-connected acquired psychiatric disorders.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).          

The Board also finds that the issue of a higher initial rating for the acquired psychiatric disorders (which now includes anxiety disorder, NOS, and PTSD) is intertwined with the grant of service connection for PTSD and must be deferred until the AOJ adjudicates and assigns a disability rating for PTSD in the first instance.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected acquired psychiatric disorders.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

2.  Then, readjudicate the issue of a higher initial rating for the acquired psychiatric disorders.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


